Citation Nr: 1037675	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to special monthly pension based on the need for 
regular aid and attendance.  

2.  Entitlement to special monthly pension by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from February 1954 to February 
1956.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 decision by the RO.  The Board 
remanded the appeal for additional development in May 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability pension.  

2.  The Veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not need 
regular aid and assistance to perform activities necessary for 
daily living.  

3.  The Veteran is over 65 years old, had more than 90 days of 
active service during the Korean Conflict, and has a combined 
disability rating of over 60 percent for pension purposes.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the need 
for regular aid and attendance are not met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.351, 
3.352 (2009).  

2.  The criteria for special monthly pension by reason of being 
housebound have been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.351, 3.352 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was accomplished by way of a 
letter from the RO to the Veteran dated in February 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  At the direction of 
the Board remand in April 2010, the AMC attempted to obtain 
additional information from the Social Security Administration 
pertaining to the Veteran's award of retirement benefits, but was 
notified by that Agency in May 2010, that the medical records had 
been destroyed and were no longer available.  The Veteran was 
also examined by VA during the pendency of this appeal.  Thus, 
the Board finds that all appropriate development as directed in 
the prior remand was accomplished.  

Further, the Veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.  

Laws and Regulations

Entitlement to a special monthly pension for aid and attendance 
(A&A) benefits is predicated upon the evidence of record showing 
that the Veteran is so helpless as to need regular aid and 
attendance of another person.  A person shall be considered to be 
in need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity, or (2) helpless or blind, or so nearly helpless or 
blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Where an 
otherwise eligible Veteran is in need of regular aid and 
attendance, an increased rate of pension is payable.  38 U.S.C.A. 
§ 1521(d).  

Determination as to the need for aid and attendance must be based 
on actual requirements of personal assistance from others.  In 
making such determination, consideration is given to such 
conditions as: inability of the claimant to dress and undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance; inability of the claimant to feed himself 
due to loss of coordination of the upper extremities or through 
extreme weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from the 
hazards or dangers incident to his daily environment.  

"Bedridden" will be a proper basis for the determination, and 
it is defined as that condition which, through its essential 
character, actually requires that all the disability conditions 
enumerated above be found to exist before a favorable rating may 
be made.  The particular personal function, which the claimant is 
unable to perform, should be considered in connection with his 
contention as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need regular 
aid and assistance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a).  

It is mandatory for the VA to consider the enumerated factors 
under 38 C.F.R. § 3.352(a); that eligibility required at least 
one of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal function" 
which a Veteran is unable to perform should be considered in 
connection with his condition as a whole, the "particular 
personal function" must be one of the enumerated factors.  Turco 
v. Brown, 9 Vet. App. 222 (1996).  

If a Veteran does not qualify for increased pension based on a 
need for A&A, increased pension may be paid if, in addition to 
having a single permanent disability rated as 100 percent under 
the rating schedule, the Veteran has a separate disability or 
disabilities independently ratable at 60 percent or more, or if 
the Veteran is permanently housebound by reason of disability 
(meaning substantially confined to his/her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area). 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  

However, the United States Court of Appeals for Veterans Claims 
(Court) has held that a Veteran is entitled to special monthly 
pension based on housebound status if he or she is 65 years of 
age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) 
(i.e., has 90 days of wartime service), and possesses a minimum 
disability rating of 60 percent or is considered "permanently 
housebound" as defined under 38 U.S.C.A. § 1502(c).  Hartness v. 
Nicholson, 20 Vet. App. 216, 220 (2006).  In this respect, for 
housebound benefits, the requirement under section 1521(e) that 
the Veteran has a disability rated as permanent and total (100 
percent) is excluded if he or she is 65 or older.  See Hartness, 
20 Vet. App. at 221.  On a separate note, the Court added that in 
order to be considered "permanently housebound," the 
requirement that the Veteran be "substantially confined" to the 
home or its immediate premises is broadly construed and met when 
the Veteran is simply unable to leave the home to earn a living, 
as opposed to requiring that the Veteran be unable to leave the 
house at all.  Id. at 222.  

Factual Background

The Veteran contends that he is entitled to special monthly 
pension (SMP) based on a need for regular aid and attendance of 
another person, and/or by reason of being housebound due to his 
multiple disabilities.  

In May 1997, the RO granted the Veteran's claim for a permanent 
and total disability rating for nonservice-connected pension 
benefits effective from January 1, 1997.  The Veteran's only 
service-connected disability, a scar on the left upper lip, is 
rated noncompensably disabling.  

The most recent rating decision of record, dated in May 2008, 
reflects the following disabilities for pension purposes only: 
dementia and hypertension (each rated 10 percent), status post 
left inguinal hernia repair, hyperthyroidism, and migraine (each 
rated noncompensable).  The combined schedular evaluation was 80 
percent.  

When examined by VA for Aid and Attendance in June 2010, the 
Veteran reported that he lived alone in a one-story house and 
indicated that he was able to drive himself short distances to 
buy food, go to the Post Office, etc.  He does all his household 
chores, takes care of his routine daily needs independently, and 
said that he walked about a mile a day for exercise.  The Veteran 
had an average build with normal posture and gait, and did not 
need any assistive device to ambulate.  He denied any dizziness, 
memory loss, or any impairment of the spine or upper or lower 
extremities.  The Veteran was independent, could manage his 
monthly finances and could leave his home at will.  The diagnoses 
included nodular prostate without urinary obstruction, 
hypertension, anxiety, status post herniorrhaphy, left inguinal 
hernia, refractive error, hyperlipidemia, and hypothyroidism.  
The examiner indicated that the Veteran could perform all the 
routine functions of everyday self-care and had no impairment 
which would affect his ability to protect himself from the 
hazards of daily living.  The examiner opined that the Veteran 
was not in need of aid and attendance due to his disabilities.  

On VA eye examination in June 2010, the Veteran denied any 
history of eye trauma, surgery, or disease, but reported a 
progressive decrease of vision in his left eye for the past year.  
On examination, corrected distant vision was 20/30 in the right 
eye and 20/200 in the left eye.  Near vision was J3 in the right 
eye and 20/800 in the left eye.  Intraocular pressure was 20 in 
the right eye and 22 in the left eye.  There was mild 
constriction, bilaterally, with full extra ocular movement.  The 
diagnoses included refractive error of the right eye 
(hypermetropia, astigmatism, presbyopia), severe visual 
impairment in the left eye, bilateral senile cataracts, and open 
angle glaucoma.  The Veteran was scheduled for a Goldman 
perimetry examination but did not show for the appointment.  

Aid & Attendance

In this case, the criteria for aid and attendance benefits are 
not met.  The evidence of record shows that the Veteran is not a 
patient in a nursing home due to mental or physical incapacity, 
nor is he helpless or blind, or so nearly helpless and blind as 
to need the aid and assistance of another person.  While the 
evidence shows that he has cataracts and requires glasses to see, 
there is no evidence to suggest that he is blind or so nearly 
blind that he requires the assistance of another person.  

Further, the evidence does not establish a factual need for aid 
and attendance.  The Veteran is independent and lives alone in a 
one-story house, is able to bath, dress, and feed himself without 
assistance, and can manage his own affairs.  He walks a mile or 
so every day for exercise, and is not shown to have any 
significant physical or mental disabilities that significantly 
impact on his ability to perform the routine functions of 
everyday life.  He can attend to the wants and needs of nature 
and protect himself from the hazards and dangers incident to his 
daily environment.  Accordingly, the Board concludes that the 
requirements for SMP based upon the need for regular aid and 
attendance of another person have not been met.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Housebound

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an award of SMP on account 
of being housebound.  For Veterans 65 years of age and older, the 
permanent-and-total-disability requirement under section 1521(e) 
is excluded.  See 38 U.S.C.A. § 1513(a); see also Hartness, 
supra.  Thus, a wartime Veteran may be awarded special monthly 
pension under the housebound rate if, in addition to being at 
least 65 years old, he possesses a minimum disability rating of 
60 percent or is considered permanently housebound as defined 
under 38 U.S.C.A. § 1502(c).  Hartness, 20 Vet. App. at 222.  

The Veteran had active service from February 1954 to February 
1956.  Included during this time period is more than 90 
consecutive days of service during a period of war (i.e., the 
Korean Conflict).  Moreover, the Veteran's combined evaluation 
for pension purposes is 80 percent, which includes a single 
disability (schizophrenic reaction) which is rated at 70 percent.  

As the Veteran in this case is over the age of 65, possesses a 
disability rating in excess of 60 percent, and served for 90 days 
or more during a period of war, he is entitled to special monthly 
pension on account of being housebound to be paid at the rate 
provided in 38 U.S.C.A. § 1521(e).  See Hartness, 20 Vet. App. at 
221.  In light of this determination, the Board finds that a 
discussion as to whether the Veteran is considered permanently 
housebound as defined under 38 U.S.C.A. § 1502(c) to be 
unnecessary.  Accordingly, the Veteran's claim of entitlement to 
an award of SMP on account of being housebound is granted.  


ORDER

Entitlement to SMP based on the need for regular aid and 
attendance is denied.  

Entitlement to SMP by reason of being housebound is granted, 
subject to VA regulations pertaining to the payment of monetary 
benefits.  




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


